 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, and upon the record as a whole, we find that only a com-panywide unit is appropriate.4As the Petitioner does not seek torepresent the larger unit, we shall, accordingly, dismiss the petition.[The Board dismissed the petition.]MEMBER LEEDOM took no part in the consideration of the aboveDecision and Order.'Fetzer Broadcasting Company/,110 NLRB 316Cuttingham Buick,Inc.andJoseph John Rich,PetitionerandLocal259,UAW-CIO.Cate No. 2-RD-273.April 21, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Jacob Lazarus, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, an employee of the Employer, asserts that theIntervenor, Local 259, UAW-CIO, is no longer the bargaining repre-sentative, as defined in Section 9 (a) of the Act, of the employeesdesignated in the petition.The Intervenor is the certified and cur-rently recognized representative of the employees in the unit desig-nated herein.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, in agreement with the stipulation of the parties, thatthe following employees of the Employer constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act: All service and parts department employees ofthe Employer at its Tuckahoe, New York, establishment, includingmechanics and polishers, but excluding all office employees, salesmen,guards, watchmen, professional employees, and supervisors as definedin the Act.5.The Employer and the Petitioner contend that certain unreplacedeconomic strikers have been validly discharged and are therefore noteligible to vote in the election directed herein.The Intervenor con-tends that these individuals should be permitted to vote.During aneconomic strike which was still current at the time of the hearing112 NLRB No. 52. BOWMAN TRANSPORTATION, INC.387herein, the Employer sent each of the strikers a letter informing himthat because of the lack of business his services were no longer re-quired.The Intervenor filed a charge alleging this to be a discrimi-natory discharge, but shortly thereafter withdrew it on advice ofthe Regional Director.At the hearing, asked by the hearing officer if its position was thatthe letters were "tantamount to a permanent discharge," the Employerreplied that it was.However, while the Employer's business was infact severely affected by the strike, there is no evidence in the recordto indicate that the volume of business will not return to the prestrikelevel when the strike ends.We cannot, therefore, on the record beforeus, determine whether the strikers have been permanently dischargedor whether they have a reasonable expectancy of reemployment whenthe Employer's operations return to normal.We shall thereforepermit all persons hired since the date of the strike and all strikersto vote subject to challenge.'The challenged ballots shall not be counted unless they affect theresults of the election, in which case the question as to which of theseballots shall be opened and counted shall await further investigationconcerning the employment status of the affected individuals.[Text of Direction of Election omitted from publication.]MEMBER LEEDOM took no part in the consideration of the aboveDecision and Direction of Election.1Nothing in this direction should be construed as indicating that the Board has pre-judged in any respect any of the questions which may be drawn in issue by a challenge tothe eligibility of any voter.Bowman Transportation,Inc.andInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, AFL,Local No. 612.Cases Nos. 10-CA-1950 and 10-CA-1985.April 22,1955DECISION AND ORDEROn November 26, 1954, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-112 NLRB No. 55.369028-56-vol. 112-26